EXHIBIT 10.18(b)


First Amendment to
The Delta Air Lines, Inc. 2017 Management Incentive Plan
Section 2 of the Delta Air Lines, Inc. 2017 Management Incentive Plan is amended
by adding the following new subsection (d) to the end thereof:
“(d)    Notwithstanding any provision of the 2017 MIP or the Performance
Compensation Plan to the contrary, the minimum amount of total MIP Awards
payable to eligible Participants (the “Minimum Amount”) may be fixed by the
Committee (or its delegate) on or prior to December 31, 2017, but in no event
earlier than December 1, 2017. Once so determined by the Committee (or its
delegate), the Minimum Amount shall not be further reduced or eliminated at any
time thereafter. Any portion of the Minimum Amount allocated to such
Participants that may be forfeited pursuant to the terms of the 2017 MIP shall
be reallocated among the other eligible Participants.”






1

